- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2010 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X TIM PARTICIPAÇÕES S.A. NOTICE TO THE MARKET In the 14 th and 15 th of December, Anatel conducted an auction for 3G frequencies (H band) and 2G (SMP leftovers). It was auctioned 60 lots, resulting in R$2.7 billion and an average premium of 31% (or R$640 million). TIM acquired 8 lots, with an offer of R$81.8 million (but a disbursement of R$65.5 million when considering the residual lifetime of the current license) and an average premium of 32% over the minimum price. We consider that our objectives were met, as we intended to adopt a strategy of selective and balanced performance in light of better resource allocation . This year we are investing approximately R$3.0 billion in total (under IFRS). 2G  A selective approach. Even before the auction, TIM already had a spectrum position close to the legal cap of 80 MHz in the priority areas, consequentially we did not see the need to push an aggressive approach in the auction. We focused our efforts in the regions where there was opportunity to strengthen our presence. 3G  We did not acquire additional spectrum. Our current spectrum positioning is in line with our planning of data growth, focusing on coverage and transmission . In São Paulo for example, we have the largest spectrum for the 3G technology. In the table below, we present a summary of our spectrum scouts before and after the auction. Before (MHz) After (MHz) Regional Area 2G 3G Total 2G 3G Total TIM São Paulo Metro 45 30 75 45 30 75 Countryside 45 20 65 45 20 65 Franca and PGOs 33 Sector 45 20 65 45 20 65 TIM South PR and SC 50 20 70 60 20 80 RS 35 20 55 35 20 55 Londrina and Tamarana 35 20 55 45 20 65 Pelotas and PGOs 30 Sector 50 20 70 50 20 70 TIM Northeast AL, CE, PA, PE, PI and RN 50 20 70 50 20 70 TIM East MG 50 20 70 60 20 80 BA and SE 50 20 70 50 20 70 CTBC's expansion area 50 0 50 60 0 60 CTBC's region in MG 50 0 50 50 0 50 TIM North AM, AP, MA, PA and RR 35 30 65 45 30 75 TIM Rio de Janeiro ES and RJ 45 20 65 45 20 65 TIM Mid-West AC, DF, GO, MS, MT, RO and TO 35 20 55 35 20 55 PGOs 22 and 25 Sectors 35 20 55 35 20 55 Rio de Janeiro, December 15 th , 2010. Claudio Zezza CFO and Investor Relations SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TIM PARTICIPAÇÕES S.A. Date:December 15 , 2010 By: /s/ Claudio Zezza Name: Claudio Zezza Title: CFO and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
